PiNNey, J.
1. By sec. 6, ch. 363, Laws of 1895 (the act to provide for the payment of licenses by street-railway companies within this state), it is provided that the license fee therein provided for “ shall be in lieu of all other taxes, assessments and licenses of any such corporation, and all personal property, franchises and real estate owned by such company or corporation shall be exempt from assessment and taxation; except that all land or lots unimproved, or having buildings thereon, owned by any such person, company or corporation, shall be liable to taxation for state, county and school purposes.” This action concerns certain city assessments, which are special taxes. The exemption of the lots in question from these assessments is in clear and unqualified terms, and it is shown that the plaintiff had paid its annual license fee, as required by the statute, which was required to be computed as follows: “ One per cent, on the first $250,000 of its gross receipts; one and one-half per cent, upon the gross receipts over $250,000, and not exceeding $500,000; and two per cent, on all amounts over $500,000.” The validity of this act was not questioned as being in conflict with sec. 1, art. VIII, of the constitution, which requires that “ the rule of taxation shall be uniform, and taxes shall be levied upon such property as the legislature shall prescribe; ” and it appears to be in conformity with the construction this provision of the constitution received in Wis. Cent. R. Co. v. Taylor Co. 52 Wis. 37; Wis. Cent. R. Co. v. Lincoln Co. 57 Wis. 142, and Green Bay & M. C. Co. v. Outagamie Co. 76 Wis. 588. It is contended that the exemption in question *47should be construed as if it had been expressly limited to property of the street-railway company used for rail/way purposes, and the circuit court so construed it. We are unable to arrive at this conclusion, for to do so would require us to read into the statute words not found in it, and to give effect to a supposed intent not indicated by the language of the act. The exemption from assessment extends “ to all personal property, franchises and real estate owned by any such company.” This court holds that in all such cases “ it is the duty of all courts to confine themselves to the words of the legislature, nothing adding thereto, nothing diminishing.” Hanson v. Eichstaedt, 69 Wis. 546. We have no right" to import into the act a limitation or restriction not found in it. The case of Brightman v. Kirner, 22 Wis. 58, is decisive against the contention of the defendants, and, if it were a question of construction, the act would have to be liberally construed in favor of the street-railway company, for the reasons stated in Milwaukee & St. P. R. Co. v. Milwaukee, 34 Wis. 271; Milwaukee & St. P. R. Co. v. Crawford Co. 29 Wis. 116; State ex rel. Abbot v. McFetridge, 64 Wis. 130. It is true that exemptions of property from taxation are, in general, to be construed strictly; but in the present ease there is no language in the act justifying or requiring construction. The terms of the act are so clear as to exclude all occasion for it. If the act is unfair and inequitable, that is a question for the legislature, and the courts have no power to remedy it.
2. It is contended that the legislature has no power to exempt the plaintiff’s lots from assessments, for the reason that sec. 3, art. XI, of the constitution provides that “ It shall be the duty of the legislature, and they are hereby empowered, to provide for the organization of cities and incorporated villages, and to restrict their power of taxation, assessment, borrowing money, contracting debts, and loaning their credit, so as to prevent abuses in assessments and *48taxation, and in contracting debts by such municipal corporations.” The power of imposing assessments, such as are here in question, is essentially a legislative power delegated to the city and its proper officers, in like manner as the power of general taxation. The argument of the defendants’ counsel would prove too much, and show that the legislature could not select the subjects of taxation, so as to exempt from taxation a particular class or kind of property, as the powers of assessment and taxation are mentioned in the same connection. The power of the legislature to exempt particular classes or kinds of property from taxation is well settled. Assessments are special taxes, and the power to exempt particular classes or kinds of property from assessments stands on as clear and undoubted ground as the power to make exemptions, in such cases, from general taxation. The entire matter of assessments was made a subject of legislative regulation and control, and we see no reason for doubting or denying the validity of the exemption claimed. It follows from these views that the part of the order appealed from by the plaintiff must be reversed, and the part appealed from by the defendants must be affirmed.
By the Court.— Judgment is ordered accordingly, and the case is remanded to the circuit court for further proceedings according to law.